 Case 2:21-cv-02014-PKH Document 19            Filed 05/10/21 Page 1 of 1 PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



ANTHONY SMITH GORDON                                                          PLAINTIFF

   v.                           CASE NO. 2:21-CV-2014

DR. WHITE, Crawford County
Detention Center; AND
SERGEANT ORTIZ, Crawford
County Detention Center                                                    DEFENDANTS



                                       JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this May 10, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
